Citation Nr: 1004533	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed December 1981 rating decision previously 
considered and denied service connection for left ear 
hearing loss.

3.  The evidence received since the December 1981 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for left ear hearing loss.  

4.  The Veteran has been shown to have bilateral hearing 
loss that is related to his military service.

5.  The Veteran has been shown to have tinnitus that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The December 1981 rating decision, which denied service 
connection for left ear hearing loss, is final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the December 1981 
rating decision is new and material, and the claim for 
service connection for left ear hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in favor of the Veteran, 
bilateral hearing loss was incurred in active service. 38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

4.  Resolving reasonable doubt in favor of the Veteran, 
tinnitus was incurred in active service. 38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim. See 
38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for left ear hearing loss and 
granted the claims for service connection for bilateral 
hearing loss and tinnitus.  Therefore, the benefits sought 
on appeal have been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a 
medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to 
attribute the post- service findings to the injury in 
service (as opposed to intercurrent causes).  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In addition, in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the veteran. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence. Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . 
. in service but not a basis to link etiologically the 
[injury] in service to the current condition." Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, 
the provisions of section 1154(b) apply only to the second 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

Initially, the Board observes that the Veteran's claim for 
service connection for left ear hearing loss was previously 
considered and denied by the RO in a rating decision dated 
in December 1981.  The Veteran was notified of that decision 
and of his appellate rights; however, he did not submit a 
notice of disagreement.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In December 2007, the Veteran essentially requested that his 
claim for service connection for left ear hearing loss be 
reopened.  The June 2008 decision currently on appeal denied 
reopening the claim; however, a December 2008 statement of 
the case (SOC) did subsequently reopen the claim for service 
connection for left ear hearing loss and adjudicated the 
claim on a de novo basis.  As will be explained below, the 
Board believes that the RO's adjudication regarding 
reopening the Veteran's claim for service connection is 
ultimately correct.  However, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim 
does not involve a prior final denial by the Board but 
rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for left 
ear hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new 
and material evidence must be presented or secured since the 
last final disallowance of the claim on any basis, including 
on the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes 
of reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

As noted above, the December 1981 rating decision denied the 
Veteran's claim for service connection for left ear hearing 
loss.  In that decision, the RO observed that the Veteran 
had not alleged any treatment for hearing loss in service, 
but instead contended that he was a mortar gunner and saw 
considerable action.  He also reported telling a medic that 
he had left ear hearing loss.  The RO indicated that the 
Veteran's service treatment records were unavailable, except 
for his September 1953 discharge examination report, which 
showed a score of 15/15 on whispered and spoken voice 
testing bilaterally.  It was further noted that the Veteran 
had submitted copies of an audiogram from his employer dated 
in November 1965 and February 1968 documenting normal 
hearing on the right and high frequency hearing loss on the 
left.

The evidence associated with the claims file subsequent to 
the December 1981 rating decision includes private medical 
records and a June 2008 VA examination report, as well as 
the Veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the December 1981 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for left ear hearing loss.  This evidence is 
certainly new, in that it was not previously of record.  
With regard to whether the evidence is material, the Board 
notes that an August 2008 letter from a private audiologist 
included a medical opinion stating that it is more likely 
than not that the Veteran's hearing loss and tinnitus are 
related to his military noise exposure.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  Therefore, the Board finds that 
this evidence provides a connection or possible connection 
between the Veteran's current bilateral hearing loss and 
tinnitus and his military service, and thus it relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the August 2008 letter raises a reasonable possibility 
of substantiating the claims.  Accordingly, the Board finds 
that new and material evidence has been presented to reopen 
the Veteran's previously denied claim for service connection 
for left ear hearing loss.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As previously discussed, the Board has 
granted the claim in the decision below, and thus, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or 
prejudice to the appellant has resulted. See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss and tinnitus.  He has contended that he was 
exposed to acoustic trauma during his period of service and 
that this was the injury sustained from which his hearing 
loss and tinnitus resulted.  The Veteran is considered 
competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  Indeed, he has been 
awarded the Combat Infantryman Badge (CIB), which indicates 
that he engaged in combat with the enemy.  As such, there is 
satisfactory evidence that the Veteran had noise exposure 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

In addition, recent audiological examinations establish that 
the Veteran has a current hearing disability that satisfies 
the criteria of 38 C.F.R. § 3.385.  In this regard, the 
Veteran was afforded a VA examination in June 2008, and on 
the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
70
LEFT
25
25
55
80
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 in the left ear.

Thus, the remaining question pertaining to service 
connection is whether the Veteran's current bilateral 
hearing loss and tinnitus are related to his military noise 
exposure.  Although the evidence does not show that the 
Veteran was treated for or diagnosed with hearing loss or 
tinnitus during service, the Board notes that the question 
is nevertheless whether the current condition is at least as 
likely the result of the injury he sustained in service, 
i.e., the acoustic trauma, as it is the result of another 
factor or other factors not related to service. 38 C.F.R. § 
3.303(d).

The Board notes that there are two conflicting medical 
opinions associated with the claims file that pertain to the 
etiology of the Veteran's bilateral hearing loss and 
tinnitus.  In this regard, the June 2008 VA examiner opined 
that the Veteran's hearing loss was less likely as not 
caused by or a result of acoustic trauma.  In so doing, he 
observed that the Veteran's hearing thresholds in the 1960s 
were normal for the right ear with a mild to moderate 
impairment at 3000 to 4000 Hertz for the left ear.  
Similarly, the examiner stated that tinnitus was not caused 
by or a result of acoustic trauma.  Although the Veteran 
told the examiner that he had had tinnitus ever since his 
military service, it was noted that he had denied the 
presence of tinnitus on prior conservation examinations.  

On the other hand, an August 2008 letter from a private 
audiologist noted the Veteran history of military noise 
exposure as well as the documentation showing that he was a 
decorated combat infantryman.  The Veteran also reported 
having tinnitus during his tour in Korea.  The audiologist 
further indicated that she had reviewed the Veteran's 
separation examination as well as other medical records that 
the Veteran had brought with him.  Following an audiological 
examination, she opined that it was more likely than not 
that the Veteran's hearing loss and tinnitus were related to 
his military noise exposure and subsequently worsened as a 
civilian.  In this regard, she observed that histopathology 
literature indicated that outer hair cell damage in the 
cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram.   

The Board does observe that the August 2008 private 
audiologist did not indicate that she had reviewed the 
Veteran's entire claims file; however, as discussed above, 
the Veteran's reported history is competent and credible, 
and his military noise exposure has been conceded.  As such, 
the August 2008 private audiologist did base her opinion on 
a substantiated event.  In addition, she cited to medical 
literature in support of her opinion.  Thus, the Board does 
find the opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Based on the foregoing, there is at least an approximate 
balance of positive and negative evidence regarding the 
issue at hand, and the Board finds that the evidence raises 
at least a reasonable doubt as to whether the Veteran's 
current hearing loss and tinnitus were incurred in service. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current bilateral hearing loss and tinnitus are causally or 
etiologically related to his period of service.  To the 
extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
is warranted.








ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for left ear hearing 
loss is reopened.

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


